DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Joel S. Amstrong on 02/15/2021. Claims 1, 3-6 have been amended as following:
1. (Currently Amended) A vehicle control device comprising:
a first switch element connected between a positive line and a first node;
a second switch element connected between the first node and a second node;
a third switch element connected between the second node and a negative line;
a first power supply having a positive electrode and a negative electrode, which are connected to the first node and the negative line, respectively;
a reactor element connected between the positive line and a third node; and
a second power supply having a positive electrode and a negative electrode, which are connected to the third node and the second node, respectively, wherein

	the vehicle control device further comprises a control unit configured, when a remaining capacity difference between the first power supply and the second power supply is [[large]] larger than a predetermined remaining capacity difference value, to reduce a first operating range, in which the connection state with the electrical load is controlled to be the series connection state, and increase a second operating range, in which the connection state with the electrical load is controlled to be the parallel connection state or the single connection state of one of the power supplies having a larger remaining capacity, as compared with a case where the remaining capacity difference is [[small]] smaller than the predetermined remaining capacity difference value.
3. (Currently Amended) The vehicle control device according to claim 1, wherein the control unit is configured to reduce the first operating range and increase an operating range, in which the connection state with the electrical load is controlled to be the series connection state, in an operating range, in which an output is [[large]] larger than a predetermined output value, and reduce the first operating range and increase the second operating range in an operating range, in which an output is [[small]] smaller than the predetermined output value.
4. (Currently Amended) The vehicle control device according to claim 3, wherein, in the operating range in which the output is [[small]] smaller than the predetermined output value, the control unit is configured to increase an operating range, in which the connection state with the electrical load is controlled to be the parallel connection state, by the reduced [[amount of the]] first operating range when the remaining capacity difference is equal to or greater than a first predetermined value and equal to or less than a second predetermined value, which is equal to or greater than the first predetermined value, and increase the operating range, in which the connection state with the electrical load is controlled to be the single connection state of one of the power supplies having the larger remaining capacity, when the remaining capacity difference is greater than the second predetermined value.
5. (Currently Amended) A vehicle control device comprising:
	a first switch element connected between a positive line and a first node;
	a second switch element connected between the first node and a second node;
	a third switch element connected between the second node and a negative line;
	a first power supply having a positive electrode and a negative electrode, which are connected to the first node and the negative line, respectively;
	a reactor element connected between the positive line and a third node; and
	a second power supply having a positive electrode and a negative electrode, which are connected to the third node and the second node, respectively, wherein

	the vehicle control device further comprises a control unit configured, in order to obtain a certain output, to control the connection state with the electrical load to be the series connection state when a remaining capacity difference between the first power supply and the second power supply is [[small]] smaller than a predetermined remaining capacity difference value, and control the connection state with the electrical load to be the parallel connection state or the single connection state of one of the power supplies having the larger remaining capacity when the remaining capacity difference between the first power supply and the second power supply is [[large]] larger than the predetermined remaining capacity difference value.
6. (Currently Amended) The vehicle control device according to claim 5, wherein the control unit controls the connection state with the electrical load to be the series connection state in order to obtain a certain output in a first operating range, in which an output is [[large]] larger than a predetermined output value, and control the connection state with the electrical load to be the series connection state when the remaining smaller than the predetermined remaining capacity difference value, and control the connection state with the electrical load to be the parallel connection state or the single connection state of one of the power supplies having the larger remaining capacity when the remaining capacity difference between the first power supply and the second power supply is [[large]] larger than the predetermined remaining capacity difference value in order to obtain a certain output in a second operating range, in which an output is smaller than the output in the first operating range.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A vehicle control device comprising:
a first switch element connected between a positive line and a first node;
a second switch element connected between the first node and a second node;
a third switch element connected between the second node and a negative line;
a first power supply having a positive electrode and a negative electrode, which are connected to the first node and the negative line, respectively;
a reactor element connected between the positive line and a third node; and
a second power supply having a positive electrode and a negative electrode, which are connected to the third node and the second node, respectively, wherein
the vehicle control device is configured to switch, by switching on/off states of the first switch element, the second switch element, and the third switch element, a 
the vehicle control device further comprises a control unit configured, when a remaining capacity difference between the first power supply and the second power supply is larger than a predetermined remaining capacity difference value, to reduce a first operating range, in which the connection state with the electrical load is controlled to be the series connection state, and increase a second operating range, in which the connection state with the electrical load is controlled to be the parallel connection state or the single connection state of one of the power supplies having a larger remaining capacity, as compared with a case where the remaining capacity difference is smaller than the predetermined remaining capacity difference value.”
Claims 2-4 depend on independent claim 1.
Claim 5 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A vehicle control device comprising:
	a first switch element connected between a positive line and a first node;
	a second switch element connected between the first node and a second node;
	a third switch element connected between the second node and a negative line;

	a reactor element connected between the positive line and a third node; and
	a second power supply having a positive electrode and a negative electrode, which are connected to the third node and the second node, respectively, wherein
	the vehicle control device is configured to switch, by switching on/off states of the first switch element, the second switch element, and the third switch element, a connection state of the first power supply, the second power supply, and an electrical load between a series connection state, in which the first power supply and the second power supply, which are connected in series, are connected to the electrical load, a parallel connection state, in which the first power supply and the second power supply, which are connected in parallel, are connected to the electrical load, and a single connection state in which only one of the first power supply and the second power supply is connected to the electrical load, and
	the vehicle control device further comprises a control unit configured, in order to obtain a certain output, to control the connection state with the electrical load to be the series connection state when a remaining capacity difference between the first power supply and the second power supply is smaller than a predetermined remaining capacity difference value, and control the connection state with the electrical load to be the parallel connection state or the single connection state of one of the power supplies having the larger remaining capacity when the remaining capacity difference between the first power supply and the second power supply is larger than the predetermined remaining capacity difference value.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosaka et al. (US 2008/0054870) discloses a vehicle control device [1a @ Fig. 1] comprising:
a first switch element [SW1] connected between a positive line and a first node [see Fig. 1];
a second switch element [SW3] connected between the first node and a second node [see Fig. 1];
a third switch element [SW2] connected between the second node and a negative line [see Fig. 1];
a first power supply [11] having a positive electrode and a negative electrode, which are connected to the first node and the negative line, respectively [see Fig. 1];
a reactor element [2] connected the positive line and a third node; and
a second power supply [10] having a positive electrode and a negative electrode, which are connected to the third node and the second node, respectively [see Fig. 1], wherein

Kurokawa et al. (US 2013/0342151) discloses a vehicle control device [18 @ Fig. 1] comprising:
a first switch element [SW1] connected between a positive line [at node C] and a first node [A @ Fig. 1];
a second switch element [SW2] connected between the first node and a second node [D @ Fig. 1];
a third switch element [SW3] connected between the second node and a negative line [node B at negative line @ Fig. 1];
a first power supply [11] having a positive electrode and a negative electrode, which are connected to the first node and the negative line, respectively [see Fig. 1];
and a second power supply [12] having a positive electrode and a negative electrode, which are connected to the positive line and the second node, respectively [see Fig. 1], wherein

Kosaka et al. and Kurokawa et al. do not disclose the vehicle control device further comprises a control unit configured, in order to obtain a certain output, to control the connection state with the electrical load to be the series connection state when a remaining capacity difference between the first power supply and the second power supply is smaller than a predetermined remaining capacity difference value, and control the connection state with the electrical load to be the parallel connection state or the single connection state of one of the power supplies having the larger remaining capacity when the remaining capacity difference between the first power supply and the second power supply is larger than the predetermined remaining capacity difference value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/           Examiner, Art Unit 2836